Deen, Presiding Judge.
Preferred Risk Mutual Insurance Company filed this appeal from a judgment entered in a garnishment action. OCGA § 5-6-35 (4), however, mandates that an application for an appeal is required in cases involving garnishment or attachment except as provided in paragraph (5) of subsection (a) of OCGA § 5-6-34. As this case does not fit within the statutory exception, and an application for a discretionary appeal has not been filed, it must be dismissed.

Appeal dismissed.


Birdsong, C. J., and Pope, J., concur.